Exhibit 10.3

WARRANT

THE WARRANT EVIDENCED OR CONSTITUTED HEREBY HAS BEEN ISSUED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT
BE SOLD, OFFERED FOR SALE, TRANSFERRED, PLEDGED OR HYPOTHECATED WITHOUT
REGISTRATION UNDER THE ACT UNLESS EITHER (i) THE COMPANY HAS RECEIVED AN OPINION
OF COUNSEL, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE COMPANY, TO THE
EFFECT THAT REGISTRATION IS NOT REQUIRED IN CONNECTION WITH SUCH DISPOSITION OR
(ii) THE SALE OF SUCH SECURITY IS MADE PURSUANT TO SECURITIES AND EXCHANGE
COMMISSION RULE 144.

WARRANT TO PURCHASE COMMON STOCK OF PHOTRONICS, INC

(Subject to Adjustment)

 

NO.         September 10, 2009

THIS CERTIFIES THAT, for value received, Intel Capital Corporation, or its
permitted registered assigns (“Holder”), is entitled, subject to the terms and
conditions of this Warrant, at any time or from time to time after September 10,
2009 (the “Effective Date”), and before 5:00 p.m. Pacific Time on the fifth
anniversary of the Effective Date (the “Expiration Date”), to purchase from
Photronics, Inc., a Connecticut corporation (the “Company”), five hundred
thousand (500,000) shares of Common Stock of the Company, at a price per share
of $4.15 (the “Purchase Price”). Both the number of shares of Common Stock
purchasable upon exercise of this Warrant and the Purchase Price are subject to
adjustment and change as provided herein.

 

1. CERTAIN DEFINITIONS. As used in this Warrant the following terms shall have
the following respective meanings:

 

  1.1. “Fair Market Value” of a share of Common Stock as of a particular date
shall mean:

 

  (a) If traded on a securities exchange or the Nasdaq Global Select Market, the
Fair Market Value shall be deemed to be the average of the closing prices of the
Common Stock of the Company on such exchange or market over the five (5) trading
days ending immediately prior to the applicable date of valuation;

 

  (b) If actively traded over-the-counter, the Fair Market Value shall be deemed
to be the average of the closing bid prices of the Common Stock over the fifteen
(15) day period ending immediately prior to the applicable date of valuation;
and

 

  (c)

If there is no active public market, the Fair Market Value shall be the value
thereof of the Common Stock, as agreed upon by the Company and the

 

1



--------------------------------------------------------------------------------

  Holder; provided, however, that if the Company and the Holder cannot agree on
such value, such value shall be determined by an independent valuation firm
experienced in valuing businesses and jointly selected in good faith by the
Company and the Holder. Fees and expenses of the valuation firm shall be paid
for by the Company.

 

  1.2. “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended.

 

  1.3. “Registered Holder” shall mean any Holder in whose name this Warrant is
registered upon the books and records maintained by the Company.

 

  1.4. “Warrant” as used herein, shall include this Warrant and any warrant
delivered in substitution or exchange therefor as provided herein.

 

  1.5. “Common Stock” shall mean the Common Stock of the Company and any other
securities at any time receivable or issuable upon exercise of this Warrant.

 

2. EXERCISE OF WARRANT

 

  2.1. Payment. Subject to compliance with the terms and conditions of this
Warrant and applicable securities laws, this Warrant may be exercised, in whole
or in part at any time or from time to time, on or before the Expiration Date by
the delivery (including, without limitation, delivery by facsimile) of the form
of Notice of Exercise attached hereto as Exhibit 1 (the “Notice of Exercise”),
duly executed by the Holder, at the principal office of the Company, and as soon
as practicable after such date, surrendering

 

  (a) this Warrant at the principal office of the Company, and

 

  (b) payment, (i) in cash (by check) or by wire transfer, (ii) by cancellation
by the Holder of indebtedness of the Company to the Holder provided that such
cancellation of indebtedness of the Company is permitted under the terms of the
Company’s then existing financing agreements;; or (iii) by a combination of
(i) and (ii) subject to the proviso in (ii) above, of an amount equal to the
product obtained by multiplying the number of shares of Common Stock being
purchased upon such exercise by the then effective Purchase Price (the “Exercise
Amount”), except that if Holder is subject to HSR Act Restrictions (as defined
in Section 2.5 below), the Exercise Amount shall be paid to the Company within
five (5) business days of the termination of all HSR Act Restrictions.

 

  2.2.

Net Issue Exercise. In lieu of the payment methods set forth in Section 2.1(b)
above, the Holder may elect to exchange all or some of this Warrant for shares
of Common Stock equal to the value of the amount of the Warrant being exchanged
on the date of exchange. If Holder elects to exchange this Warrant as provided
in this Section 2.2, Holder shall tender to the Company the Warrant for the
amount

 

2



--------------------------------------------------------------------------------

  being exchanged, along with written notice of Holder’s election to exchange
some or all of the Warrant, and the Company shall issue to Holder the number of
shares of the Common Stock computed using the following formula:

 

X =  

    Y (A-B)    

    A  

 

Where   X    =    the number of shares of Common Stock to be issued to Holder.  
Y    =    the number of shares of Common Stock purchasable under the amount of
the Warrant being exchanged (as adjusted to the date of such calculation).   A
   =    the Fair Market Value of one share of the Common Stock.   B    =   
Purchase Price (as adjusted to the date of such calculation).

 

  2.3. Easy Sale Exercise. In lieu of the payment methods set forth in
Section 2.1(b) above, when permitted by law and applicable regulations
(including Nasdaq and NASD rules), the Holder may pay the Exercise Amount
through a “same day sale” commitment from the Holder (and if applicable a
broker-dealer that is a member of the National Association of Securities Dealers
(a “NASD Dealer”)), whereby the Holder irrevocably elects to exercise this
Warrant and to sell at least that number of Shares so purchased to pay the
Exercise Amount (and up to all of the Shares so purchased) and the Holder (or,
if applicable, the NASD Dealer) commits upon sale (or, in the case of the NASD
Dealer, upon receipt) of such Shares to forward the Exercise Amount directly to
the Company, with any sale proceeds in excess of the Exercise Amount being for
the benefit of the Holder.

 

  2.4. Stock Certificates; Fractional Shares. As soon as practicable on or after
the date of any exercise of this Warrant, the Company shall issue and deliver to
the person or persons entitled to receive the same a certificate or certificates
for the number of whole shares of Common Stock issuable upon such exercise.
Fractional shares or scrip representing fractional shares may be issued upon an
exercise of this Warrant

 

  2.5.

HSR Act. The Company hereby acknowledges that exercise of this Warrant by Holder
may subject the Company and/or the Holder to the filing requirements of the HSR
Act and that Holder may be prevented from exercising this Warrant until the
expiration or early termination of all waiting periods imposed by the HSR Act
(“HSR Act Restrictions”). If on or before the Expiration Date Holder has sent
the

 

3



--------------------------------------------------------------------------------

  Notice of Exercise to Company and Holder has not been able to complete the
exercise of this Warrant prior to the Expiration Date because of HSR Act
Restrictions, the Holder shall be entitled to complete the process of exercising
this Warrant in accordance with the procedures contained herein notwithstanding
the fact that completion of the exercise of this Warrant would take place after
the Expiration Date.

 

  2.6. Partial Exercise; Effective Date of Exercise. In case of any partial
exercise of this Warrant, the Company shall cancel this Warrant upon surrender
hereof and shall execute and deliver a new Warrant of like tenor and date for
the balance of the shares of Common Stock purchasable hereunder. This Warrant
shall be deemed to have been exercised immediately prior to the close of
business on the date of its surrender for exercise as provided above. However,
if Holder is subject to HSR Act filing requirements this Warrant shall be deemed
to have been exercised on the date immediately following the date of the
expiration of all HSR Act Restrictions. The person entitled to receive the
shares of Common Stock issuable upon exercise of this Warrant shall be treated
for all purposes as the holder of record of such shares as of the close of
business on the date the Holder is deemed to have exercised this Warrant.

 

3. VALID ISSUANCE: TAXES. All shares of Common Stock issued upon the exercise of
this Warrant shall be validly issued, fully paid and non-assessable, and the
Company shall pay all taxes and other governmental charges that may be imposed
in respect of the issue or delivery thereof. The Company shall not be required
to pay any tax or other charge imposed in connection with any transfer involved
in the issuance of any certificate for shares of Common Stock in any name other
than that of the Registered Holder of this Warrant, and in such case the Company
shall not be required to issue or deliver any stock certificate or security
until such tax or other charge has been paid, or it has been established to the
Company’s reasonable satisfaction that no tax or other charge is due.

 

4. ADJUSTMENT OF PURCHASE PRICE AND NUMBER OF SHARES. The number of shares of
Common Stock issuable upon exercise of this Warrant (or any shares of stock or
other securities or property receivable or issuable upon exercise of this
Warrant) and the Purchase Price are subject to adjustment upon occurrence of the
following events:

 

  4.1. Adjustment for Stock Splits, Stock Subdivisions or Combinations of
Shares. The Purchase Price of this Warrant shall be proportionally decreased and
the number of shares of Common Stock issuable upon exercise of this Warrant (or
any shares of stock or other securities at the time issuable upon exercise of
this Warrant) shall be proportionally increased to reflect any stock split or
subdivision of the Company’s Common Stock. The Purchase Price of this Warrant
shall be proportionally increased and the number of shares of Common Stock
issuable upon exercise of this Warrant (or any shares of stock or other
securities at the time issuable upon exercise of this Warrant) shall be
proportionally decreased to reflect any combination of the Company’s Common
Stock.

 

4



--------------------------------------------------------------------------------

 

  4.2. Adjustment for Dividends or Distributions of Stock or Other Securities or
Property. In case the Company shall make or issue, or shall fix a record date
for the determination of eligible holders entitled to receive, a dividend or
other distribution with respect to the Common Stock (or any shares of stock or
other securities at the time issuable upon exercise of the Warrant) payable in
(a) securities of the Company or (b) assets (excluding cash dividends paid or
payable solely out of retained earnings), then, in each such case, the Holder of
this Warrant on exercise hereof at any time after the consummation, effective
date or record date of such dividend or other distribution, shall receive, in
addition to the shares of Common Stock (or such other stock or securities)
issuable on such exercise prior to such date, and without the payment of
additional consideration therefor, the securities or such other assets of the
Company to which such Holder would have been entitled upon such date if such
Holder had exercised this Warrant on the date hereof and had thereafter, during
the period from the date hereof to and including the date of such exercise,
retained such shares and all such additional securities or other assets
distributed with respect to such shares as aforesaid during such period giving
effect to all adjustments called for by this Section 4.

 

  4.3. Reclassification. If the Company, by reclassification of securities or
otherwise, shall change any of the securities as to which purchase rights under
this Warrant exist into the same or a different number of securities of any
other class or classes, this Warrant shall thereafter represent the right to
acquire such number and kind of securities as would have been issuable as the
result of such change with respect to the securities that were subject to the
purchase rights under this Warrant immediately prior to such reclassification or
other change, and the Purchase Price therefor shall be appropriately adjusted,
all subject to further adjustment as provided in this Section 4. No adjustment
shall be made pursuant to this Section 4.3 upon any conversion or redemption of
the Common Stock which is the subject of Section 4.5.

 

  4.4.

Adjustment for Capital Reorganization, Merger or Consolidation. In case of any
capital reorganization of the capital stock of the Company (other than a
combination, reclassification, exchange or subdivision of shares otherwise
provided for herein), or any merger or consolidation of the Company with or into
another corporation, or the sale of all or substantially all the assets of the
Company then, and in each such case, as a part of such reorganization, merger,
consolidation, sale or transfer, lawful provision shall be made so that the
Holder of this Warrant shall thereafter be entitled to receive upon exercise of
this Warrant, during the period specified herein and upon payment of the
Purchase Price then in effect, the number of shares of stock or other securities
or property of the successor corporation resulting from such reorganization,
merger, consolidation, sale or transfer that a holder of the shares deliverable
upon exercise of this Warrant would have been entitled to receive in such
reorganization, consolidation, merger, sale or transfer if this Warrant had been
exercised immediately before such reorganization, merger, consolidation, sale or
transfer, all subject to further adjustment as provided in this Section 4. The
foregoing provisions of this Section 4.4 shall similarly apply to

 

5



--------------------------------------------------------------------------------

  successive reorganizations, consolidations, mergers, sales and transfers and
to the stock or securities of any other corporation that are at the time
receivable upon the exercise of this Warrant. If the per-share consideration
payable to the Holder hereof for shares in connection with any such transaction
is in a form other than cash or marketable securities, then the value of such
consideration shall be determined in good faith by the Company’s Board of
Directors. In all events, appropriate adjustment (as determined in good faith by
the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Holder after the transaction, to the end that the provisions of this Warrant
shall be applicable after that event, as near as reasonably may be, in relation
to any shares or other property deliverable after that event upon exercise of
this Warrant.

 

  4.5. Conversion of Common Stock. In case all or any portion of the authorized
and outstanding shares of Common Stock of the Company are redeemed or converted
or reclassified into other securities or property pursuant to the Company’s
Certificate of Incorporation or otherwise, or the Common Stock otherwise ceases
to exist, then, in such case, the Holder of this Warrant, upon exercise hereof
at any time after the date on which the Common Stock is so redeemed or
converted, reclassified or ceases to exist (the “Termination Date”), shall
receive, in lieu of the number of shares of Common Stock that would have been
issuable upon such exercise immediately prior to the Termination Date, the
securities or property that would have been received if this Warrant had been
exercised in full and the Common Stock received thereupon had been
simultaneously converted immediately prior to the Termination Date, all subject
to further adjustment as provided in this Warrant. Additionally, the Purchase
Price shall be immediately adjusted to equal the quotient obtained by dividing
(x) the aggregate Purchase Price of the maximum number of shares of Common Stock
for which this Warrant was exercisable immediately prior to the Termination Date
by (y) the number of shares of Common Stock of the Company for which this
Warrant is exercisable immediately after the Termination Date, all subject to
further adjustment as provided herein.

 

5. CERTIFICATE AS TO ADJUSTMENTS. In each case of any adjustment in the Purchase
Price, or number or type of shares issuable upon exercise of this Warrant, the
Chief Financial Officer or Controller of the Company shall compute such
adjustment in accordance with the terms of this Warrant and prepare a
certificate setting forth such adjustment and showing in detail the facts upon
which such adjustment is based, including a statement of the adjusted Purchase
Price. The Company shall promptly send (by facsimile and by either first class
mail, postage prepaid or overnight delivery) a copy of each such certificate to
the Holder.

 

6. LOSS OR MUTILATION. Upon receipt of evidence reasonably satisfactory to the
Company of the ownership of and the loss, theft, destruction or mutilation of
this Warrant, and of indemnity reasonably satisfactory to it, and (in the case
of mutilation) upon surrender and cancellation of this Warrant, the Company will
execute and deliver in lieu thereof a new Warrant of like tenor as the lost,
stolen, destroyed or mutilated Warrant.

 

6



--------------------------------------------------------------------------------

 

7. RESERVATION OF COMMON STOCK. The Company hereby covenants that at all times
there shall be reserved for issuance and delivery upon exercise of this Warrant
such number of shares of Common Stock or other shares of capital stock of the
Company as are from time to time issuable upon exercise of this Warrant and,
from time to time, will take all steps necessary to amend its Certificate of
Incorporation to provide sufficient reserves of shares of Common Stock issuable
upon exercise of this Warrant. All such shares shall be duly authorized, and
when issued upon such exercise, shall be validly issued, fully paid and
non-assessable, free and clear of all liens, security interests, charges and
other encumbrances or restrictions on sale and free and clear of all preemptive
rights, except encumbrances or restrictions arising under federal or state
securities laws. Issuance of this Warrant shall constitute full authority to the
Company’s officers who are charged with the duty of executing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the exercise of this Warrant.

 

8. TRANSFER AND EXCHANGE. Subject to the terms and conditions of this Warrant
and compliance with all applicable securities laws, this Warrant and all rights
hereunder may be transferred to any Registered Holder’s parent, subsidiary or
affiliate, in whole or in part, on the books of the Company maintained for such
purpose at the principal office of the Company referred to above, by the
Registered Holder hereof in person, or by duly authorized attorney, upon
surrender of this Warrant properly endorsed and upon payment of any necessary
transfer tax or other governmental charge imposed upon such transfer. Upon any
permitted partial transfer, the Company will issue and deliver to the Registered
Holder a new Warrant or Warrants with respect to the shares of Common Stock not
so transferred. Each taker and holder of this Warrant, by taking or holding the
same, consents and agrees that when this Warrant shall have been so endorsed,
the person in possession of this Warrant may be treated by the Company, and all
other persons dealing with this Warrant, as the absolute owner hereof for any
purpose and as the person entitled to exercise the rights represented hereby,
any notice to the contrary notwithstanding; provided, however that until a
transfer of this Warrant is duly registered on the books of the Company, the
Company may treat the Registered Holder hereof as the owner for all purposes.

 

9. RESTRICTIONS ON TRANSFER.

 

  (a) The Holder, by acceptance hereof, agrees that, absent an effective
registration statement filed with the Securities and Exchange Commission (the
“SEC”) under the Securities Act covering the disposition or sale of this
Warrant, or the shares issuable upon exercise of this Warrant and registration
or qualification under applicable state securities laws, such Holder will not
sell, transfer, pledge, or hypothecate any or all such Warrants, or the shares
issuable upon exercise of this Warrant unless either (i) the Company has
received an opinion of counsel, in form and substance reasonably satisfactory to
the Company, to the effect that such registration is not required in connection
with such disposition or (ii) the sale of such securities is made pursuant to
SEC Rule 144.

 

7



--------------------------------------------------------------------------------

 

  (b) In the event that after six months from the date of this Agreement, and
upon the written request of the Holder, the Company hereby agrees to promptly
file with the SEC a shelf registration statement on Form S-3, covering the
resale of the shares of Common Stock issuable upon the exercise of this Warrant
on such terms so as to enable the Holder to promptly receive freely tradeable
Common Stock.

 

10. COMPLIANCE WITH SECURITIES LAWS. By acceptance of this Warrant, the Holder
hereby represents, warrants and covenants that the Holder is an “accredited
investor” under Rule 501 of Regulation D and that this Warrant and the shares
issuable upon exercise are acquired for investment only and not with a view to,
or for sale in connection with, any distribution thereof; that the Holder has
had such opportunity as such Holder has deemed adequate to obtain from
representatives of the Company such information as is necessary to permit the
Holder to evaluate the merits and risks of its investment in the Company; that
the Holder is able to bear the economic risk of holding such security for an
indefinite period; that the Holder understands that this Warrant and the shares
issuable upon exercise will not be registered under the 1933 Act and will be a
“restricted security” within the meaning of Rule 144 under the 1933 Act and that
the exemption from registration under Rule 144 will not be available for at
least six (6) months from the date of exercise of this Warrant, subject to any
special treatment by the SEC for exercise of this Warrant pursuant to
Section 2.2, and other terms and conditions of Rule 144 are complied with.

 

11. NO RIGHTS OR LIABILITIES AS STOCKHOLDERS. This Warrant shall not entitle the
Holder to any voting rights or other rights as a stockholder of the Company. In
the absence of affirmative action by such Holder to purchase Common Stock by
exercise of this Warrant, no provisions of this Warrant, and no enumeration
herein of the rights or privileges of the Holder hereof shall cause such Holder
hereof to be a stockholder of the Company for any purpose.

 

12. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to Holder that:

 

  12.1

Due Authorization; Consents. All corporate action on the part of the Company,
its officers, directors and shareholders necessary for (a) the authorization,
execution and delivery of, and the performance of all obligations of the Company
under, this Warrant, and (b) the authorization, issuance, reservation for
issuance and delivery of all of the Common Stock issuable upon exercise of this
Warrant, has been duly taken. This Warrant constitutes a valid and binding
obligation of the Company enforceable in accordance with

 

8



--------------------------------------------------------------------------------

  its terms, subject, as to enforcement of remedies, to applicable bankruptcy,
insolvency, moratorium, reorganization and similar laws affecting creditors’
rights generally and to general equitable principles. All consents, approvals
and authorizations of, and registrations, qualifications and filings with, any
federal or state governmental agency, authority or body, or any third party,
required in connection with the execution, delivery and performance of this
Warrant and the consummation of the transactions contemplated hereby and thereby
have been obtained.

 

  12.2 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Connecticut and has
all requisite corporate power to own, lease and operate its property and to
carry on its business as now being conducted and as currently proposed to be
conducted.

 

  12.3 SEC Reports; Financial Statements.

 

  (a) The Company has duly filed with the SEC the Company’s annual report on
Form 10-K for the year ended December 31, 2008 and its quarterly reports on Form
10-Q for the quarters ended March 31, 2009 and June 30, 2009 (collectively, the
“Photronics SEC Reports”). As of their respective filing dates, the Photronics
SEC Reports complied in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended, and none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements made
therein, in light of the circumstances in which they were made, not misleading,
except to the extent corrected by a subsequently filed document with the SEC.

 

  (b) Each of the consolidated financial statements (including, in each case,
any related notes) contained in the Photronics SEC Reports complied as to form
in all material respects with the applicable published rules and regulations of
the SEC with respect thereto, was prepared in accordance with generally accepted
accounting principles applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes to such financial statements
or, in the case of unaudited statements, as permitted for by Form 10-Q) and
presented fairly, in all material respects, the consolidated financial position
of the Company and its subsidiaries as at the respective dates and the
consolidated results of its operations and cash flows for the periods indicated,
except that the unaudited interim financial statements are subject to normal and
recurring year-end adjustments which are not expected to be material in amount.

 

  12.4

Capitalization. The authorized capital stock of the Company consists of
152,000,000 shares of Common Stock and 2,000,000 shares of preferred stock,
$0.01 par value (the “Preferred Stock”). As of June 30, 2009: (i) 42,003,593
shares of Common Stock were issued and outstanding, all of which are validly
issued, fully paid and nonassessable; (ii) 5,518,192 shares of Common Stock were
reserved for issuance under the Company’s stock option plans, 3,357,622 of which
shares were subject to options

 

9



--------------------------------------------------------------------------------

  outstanding on such date; (iii) 2,087,878 shares of Common Stock were reserved
for issuance upon exercise of outstanding warrants; and (v) no shares of
Preferred Stock were issued and outstanding. No material change in such
capitalization has occurred between June 30, 2009 and the Effective Date of this
Warrant. other than the proposed issuance of shares of Common Stock and
convertible senior notes which will be convertible into shares of Common Stock
in concurrent registered public offerings.

 

  12.5 Valid Issuance of Stock. The outstanding shares of the capital stock of
the Company are duly and validly issued, fully paid and non-assessable, and such
shares, and all outstanding options and other securities of the Company, have
been issued in full compliance with the registration and prospectus delivery
requirements of the Securities Act and the registration and qualification
requirements of all applicable state securities laws, or in compliance with
applicable exemptions therefrom, and all other provisions of applicable federal
and state securities laws, including without limitation, anti-fraud provisions.

 

  12.5 Governmental Consents. All consents, approvals, orders, authorizations or
registrations, qualifications, declarations or filings with any federal or state
governmental authority on the part of the Company required in connection with
the consummation of the transactions contemplated herein shall have been
obtained prior to and be effective as of the Effective Date.

 

13. INFORMATION RIGHTS. The Company shall deliver to each holder of this Warrant
or any securities issued (directly or indirectly) upon exercise hereof, upon
request, copies of the Company’s reports on Forms 10-K, 10-Q, and 8-K and Annual
Reports to Shareholders promptly after such documents are filed with the SEC.

 

14. NOTICES. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) when hand
delivered to the other party; (b) when received when sent by facsimile at the
address and number set forth below; (c) three business days after deposit in the
U.S. mail with first class or certified mail receipt requested postage prepaid
and addressed to the other party as set forth below; or (d) the next business
day after deposit with a national overnight delivery service, postage prepaid,
addressed to the parties as set forth below with next-business-day delivery
guaranteed, provided that the sending party receives a confirmation of delivery
from the delivery service provider.

 

To Holder:    To the Company: Intel Capital Corporation    Photronics, Inc. c/o
Intel Corporation    Attn: Richelle E. Burr Attn: Intel Capital Portfolio
Manager    15 Secor Road 2200 Mission College Blvd.    Brookfield, CT 06804 M/S
RN6-46    Santa Clara, CA 95052    Fax Number: (408) 765-6038    Fax Number:
(203) 775-5601 With a copy by e-mail to:    With a copy by e-mail to:
portfolio.manager@intel.com    rburr@brkphotronics.com

 

10



--------------------------------------------------------------------------------

Each person making a communication hereunder by facsimile shall promptly confirm
by telephone to the person to whom such communication was addressed each
communication made by it by facsimile pursuant hereto but the absence of such
confirmation shall not affect the validity of any such communication. A party
may change or supplement the addresses given above, or designate additional
addresses, for purposes of this Section 13 by giving the other party written
notice of the new address in the manner set forth above.

 

15. HEADINGS. The headings in this Warrant are for purposes of convenience in
reference only, and shall not be deemed to constitute a part hereof.

 

16. LAW GOVERNING. This Warrant shall be construed and enforced in accordance
with, and governed by, the laws of the State of Delaware without application of
its rules regarding conflicts of laws.

 

17. NO IMPAIRMENT. The Company will not, by amendment of its Certificate of
Incorporation or bylaws, or through reorganization, consolidation, merger,
dissolution, issue or sale of securities, sale of assets or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Registered Holder of this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company (a) will not increase the par value of any shares of stock issuable
upon the exercise of this Warrant above the amount payable therefor upon such
exercise, and (b) will take all such action as may be necessary or appropriate
in order that the Company may validly and legally issue fully paid and
non-assessable shares of Common Stock upon exercise of this Warrant.

 

18. NOTICES OF RECORD DATE. In case:

 

  18.1 the Company shall take a record of the holders of its Common Stock (or
other stock or securities at the time receivable upon the exercise of this
Warrant), for the purpose of entitling them to receive any dividend or other
distribution, or any right to subscribe for or purchase any shares of stock of
any class or any other securities or to receive any other right; or

 

  18.2 of any consolidation or merger of the Company with or into another
corporation, any capital reorganization of the Company, any reclassification of
the Capital Stock of the Company, or any conveyance of all or substantially all
of the assets of the Company to another corporation in which holders of the
Company’s stock are to receive stock, securities or property of another
corporation; or

 

11



--------------------------------------------------------------------------------

 

  18.3 of any voluntary dissolution, liquidation or winding-up of the Company;
or

 

  18.3 of any redemption or conversion of all outstanding Common Stock;

then, and in each such case, the Company will deliver or cause to be delivered
to the Registered Holder of this Warrant a notice specifying, as the case may
be, (i) the date on which a record is to be taken for the purpose of such
dividend, distribution or right, or (ii) the date on which such reorganization,
reclassification, consolidation, merger, conveyance, dissolution, liquidation,
winding-up, redemption or conversion is to take place, and the time, if any is
to be fixed, as of which the holders of record of Common Stock or (such stock or
securities as at the time are receivable upon the exercise of this Warrant),
shall be entitled to exchange their shares of Common Stock (or such other stock
or securities), for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be delivered at least
thirty (30) days prior to the date therein specified in accordance with
applicable law and/or the Company’s certificate of incorporation or by-laws.

 

19. SEVERABILITY. If any term, provision, covenant or restriction of this
Warrant is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Warrant shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

20. COUNTERPARTS. For the convenience of the parties, any number of counterparts
of this Warrant may be executed by the parties hereto and each such executed
counterpart shall be, and shall be deemed to be, an original instrument.

 

21. NO INCONSISTENT AGREEMENTS. The Company will not on or after the date of
this Warrant enter into any agreement with respect to its securities which is
inconsistent with the rights granted to the Holders of this Warrant or otherwise
conflicts with the provisions hereof. The rights granted to the Holders
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to holders of the Company’s securities under any other
agreements, except rights that have been waived.

 

22. SATURDAYS, SUNDAYS AND HOLIDAYS. If the Expiration Date falls on a Saturday,
Sunday or legal holiday, the Expiration Date shall automatically be extended
until 5:00 p.m. the next business day.

 

23.

CONFIDENTIALITY. In the event that the Company or Holder is requested or becomes
legally compelled (by statute or regulation or by oral questions,
interrogatories, request for information or documents, subpoena, criminal or
civil investigative demand or similar process, including without limitation, in
connection with any public or private offering of the Company’s capital stock)
to disclose any of the Confidential Information (as defined in that certain
Corporate Non-Disclosure Agreement # 5636565 between the Company and the Holder
or their respective affiliates), such party (the “Disclosing Party”) shall
provide the other party (the “Non-Disclosing Party”) with prompt written notice
of that fact so that the other party may seek (with the cooperation and
reasonable efforts of the Disclosing Party) a protective order, confidential

 

12



--------------------------------------------------------------------------------

  treatment or other appropriate remedy. In such event, the Disclosing Party
shall furnish only that portion of the Confidential Information which is legally
required and shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Confidential Information to the
extent reasonably requested by the Non-Disclosing Party. The provisions of this
Section 22 shall be in addition to, and not in substitution for, the provisions
of any separate nondisclosure agreement executed by the parties hereto with
respect to the transaction contemplated hereby. Notwithstanding the above, the
Holder acknowledges that this agreement will be filed with the Securities and
Exchange Commission in its entirety.

 

24. DISPUTE RESOLUTION. The parties agree to negotiate in good faith to resolve
any dispute between them regarding this Warrant. If the negotiations do not
resolve the dispute to the reasonable satisfaction of both parties, then each
party shall nominate one senior officer of the rank of Vice President or higher
as its representative. These representatives shall, within thirty (30) days of a
written request by either party to call such a meeting, meet in person and alone
(except for one assistant for each party) and shall attempt in good faith to
resolve the dispute. If the disputes cannot be resolved by such senior managers
in such meeting, or either party fails to agree to or attend such meeting, the
parties agree that either party may begin litigation proceedings.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Warrant as of the
Effective Date.

 

INTEL CAPITAL CORPORATION      PHOTRONICS, INC.

/s/ Jose M. Blanc

    

/s/ Sean T. Smith

By      By

Jose M. Blanc

    

Sean T. Smith

Printed Name      Printed Name

Managing Director

    

Senior Vice President and Chief Financial Officer

Title      Title

SIGNATURE PAGE TO WARRANT TO PURCHASE COMMON STOCK OF Photronics, Inc.

 

14



--------------------------------------------------------------------------------

EXHIBIT 1

NOTICE OF EXERCISE

(To be executed upon exercise of Warrant)

PHOTRONICS, INC

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
the securities of PHOTRONICS, INC, as provided for therein, and (check the
applicable box):

 

¨    tenders herewith payment of the exercise price in full in the form of cash
or a certified or official bank check in same-day funds in the amount of
$             for              such securities. ¨    Elects the [Net Issue
Exercise][Easy Sale Exercise] option pursuant to Section 2.2 or Section 2.3 of
the Warrant, and accordingly requests delivery of a net of              of such
securities.

Please issue a certificate or certificates for such securities in the name of,
and pay any cash for any fractional share to (please print name, address and
social security number):

 

Name:  

 

Address:  

 

Signature:  

 

Note: The above signature should correspond exactly with the name on the first
page of this Warrant Certificate or with the name of the assignee appearing in
the assignment form below.

If said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the shares purchasable
thereunder rounded up to the next higher whole number of shares.

 

15



--------------------------------------------------------------------------------

EXHIBIT 2

ASSIGNMENT

(To be executed only upon assignment of Warrant Certificate)

For value received, Holder hereby sells, assigns and transfers unto
                     the within Warrant Certificate, together with all right,
title and interest therein, and does hereby irrevocably constitute and appoint
                     attorney, to transfer said Warrant Certificate on the books
of the within-named Company with respect to the number of Warrants set forth
below, with full power of substitution in the premises:

 

Name(s) of Assignee(s)

 

Address

 

# of Warrants

                   

And if said number of Warrants shall not be all the Warrants represented by the
Warrant Certificate, a new Warrant Certificate is to be issued in the name of
said undersigned for the balance remaining of the Warrants registered by said
Warrant Certificate.

 

 

 

Dated:  

 

Signature:  

 

Notice: The signature to the foregoing Assignment must correspond to the name as
written upon the face of this security in every particular, without alteration
or any change whatsoever; signature(s) must be guaranteed by an eligible
guarantor institution (banks, stock brokers, savings and loan associations and
credit unions with membership in an approved signature guarantee medallion
program) pursuant to Securities and Exchange Commission Rule 17Ad-15.

 

16